Opinion issued May 1, 2014.




                                     In The

                              Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                             NOS. 01-12-00650-CR
                                  01-12-00651-CR
                           ———————————
               GEOVANNY FRANCISCO LAGUAN, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee



               On Appeal from the County Court at Law No. 3
                         Fort Bend County, Texas
          Trial Court Case Nos. 11-CCR-158234 & 11-CCR-158058



                         MEMORANDUM OPINION

      Appellant, Geovanny Francisco Laguan, was convicted of operating a motor

vehicle without a driver’s license and cutting across a driveway at an intersection

to turn from one highway to another. See TEX. PENAL CODE ANN. § 12.41(3)
(Vernon 2011) & TEX. TRANSP. CODE ANN. § 521.025 (Vernon 2013). Appellant

did not request or pay for a reporter’s record for over a year after these appeals

were filed. The record contains no suggestion that appellant is indigent, nor has

appellant made any request that a record be provided at no cost to him. After

appellant was given notice and an opportunity to cure, which he failed to do, this

Court ordered that the appeals be submitted for decision without a reporter’s

record. See TEX. R. APP. P. 37.3(c)(1). Appellant’s briefs were due August 19,

2013. However, appellant did not file briefs, and this Court ordered that the cases

be submitted without briefs if none were filed by October 17, 2013. Four months

have passed and no briefs have been filed. See TEX. R. APP. P. 38.8(b)(4). Absent

briefs, no issues are presented for our review. Nevertheless, in the interest of

justice, we have reviewed the record for unassigned fundamental error. See Lott v.

State, 874 S.W.2d 687, 688 (Tex. Crim. App. 1994) (reviewing appeal for

unassigned fundamental error when appellant failed to file brief on appeal).

Finding no unassigned fundamental error, we affirm the trial court’s judgment.




                                               Sherry Radack
                                               Chief Justice

Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).
                                           2